UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6017


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM C. BOND,

                Party-in-Interest – Appellant,

          and

THOMAS L. BROMWELL, SR.; W. DAVID STOFFREGEN; MARY PATRICIA
BROMWELL,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:05-cr-00358-JFM-1)


Submitted:   March 11, 2014                   Decided:   March 25, 2014


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Bond, Appellant Pro Se.          Kathleen O’Connell Gavin,
Assistant United States Attorney,           Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           William C. Bond appeals the district court’s orders

denying   his   “Post     Judgment    Motion   to    Disqualify       Government

Attorneys and Request for Expedited Consideration,” “Motion to

Unseal Grand Jury Records re:          the Disqualified Attorneys,” and

“Motion to Rule, Motion to Make Docket Live, and Motion to Put

Letter of October 8, 2012, onto the Docket.”                 We have reviewed

the record and conclude that the district court did not err in

denying Bond’s motions.         Accordingly, we affirm.        We grant leave

to proceed in forma pauperis, deny Bond’s motion to recuse and

transfer, and deny his motion to expedite as moot.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before    this    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       3